DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-10 are objected to because of the following informalities:  
- Claims 2-5 states “the occurrence threshold value”.  It should be written as “the predetermined occurrence threshold value”.
- Claim 4 states “the humidity signal”. It should be written as “the humidity signal output”.
- Claim 5 states “the occurrence threshold time”. It should be written as “the predetermined occurrence threshold time”.
- Claims 6-9 states “the dry threshold value”. It should be written as “the predetermined dry threshold value”.

- Claim 10 states “the control device configured to control an operation state of an internal combustion engine”. It should be written as “the control device configured to control an operation state of the internal combustion engine”.
- Claim 10 states “performing a second-order differentiation by a time on the humidity signal”. It should be written as “performing a second-order differentiation by a time on the humidity signal output”.
- Claim 10 states “in response to determination of the adherence determination part that a liquid has adhered to the humidity detection part”. It should be written as “in response to determination of the adherence determination part that the liquid has adhered to the humidity detection part”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 states “An abnormality detection device configured to detect an adherence of a liquid to a humidity detection part, which is configured to output a humidity signal according to a humidity of a gas as an abnormality”.  It is unclear whether the abnormality is the mere output of the humidity signal according to the humidity of the gas or the abnormality is the detection of an adherence of a liquid to a humidity detection part.  Page 22, Lines 25-30 of the Specification filed on 05/29/2019 states that the determination as to whether or not the waterdrop has adhered to the humidity detection part 68 may be considered to be a determination as to whether or not an abnormality occurs in which the waterdrop has adhered to the humidity detection part 68.  For examination purposes, the Examiner will interpret the limitation in question as “An abnormality detection device configured to detect an adherence of a liquid to a humidity detection part, which is configured to output a humidity signal according to a humidity of a gas, as an abnormality”, where the abnormality is the detection of an adherence of a liquid to a humidity detection part.

Allowable Subject Matter
Claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, Hoshika et al. (US 2017/0016415; hereinafter “Hoshika”) teaches a humidity measurement device (11; Figure 2) configured to measure a humidity (21; [0023]) of a gas (intake air; [0023]), the humidity measurement device (11) comprising: a humidity signal output ([0023-0025]) from a humidity detection part (the humidity signal output is obtained from the humidity sensor 21; [0025]) and an adherence determination part (51; Figure 2) configured to determine whether a liquid (water droplet; [0023 and 0025]) has adhered to the humidity detection part ([0023 and 0025]) based on the humidity signal output (The water droplet adhesion determination unit 51 determines whether or not a water droplet adheres to the surface of the sensor element of the humidity sensor 21, based on the respective output signals of the humidity sensor 21; [0025]).
	
	Document JP 2003-185614 provided in the IDS filed on 05/29/2019 (which an English machine translation is also provided by the Applicant) teaches to determine whether a liquid (water droplet; [0023 and 0025]) has adhered to the humidity detection part ([0024, 0034-0039]) based on a humidity signal output ([0026]).
	
	Document JP 6-288950 provided in the IDS filed on 05/29/2019 (which an English machine translation is also provided by the Applicant) states that an output signal of a gas sensor ([0006]) is differentiated twice, i.e. second-order differential, ([0015]) in order to obtain an second-order differentiation value ([0015]).



	However, the sensors used in both Document JP 6-288950 and Document JP 5-157714 are WO3 sensors which are semiconductor metal oxide based gas sensors used to detect various hazardous gases such as Ethanol, Acetone, Nitric Oxide, Toluene, etc.  These type of sensors are not used for humidity and/or moisture detection, whether it be the presence and/or amount of humidity and/or moisture.  Therefore, it is not proper to combine the teachings of either Document JP 6-288950 and Document JP 5-157714 with the teachings of Hoshika and/or Document JP 2003-185614.

	Furthermore, Claim 1 states that the determination of liquid adhering to the humidity detection part is based on the second-order differential value obtained from calculation by performing the second-order differentiation by time on the humidity signal output.  The documents Document JP 6-288950 and Document JP 5-157714 does not expressly teach the determination of liquid adhering to the humidity detection part based on the explanation provided immediately above.

the second-order differential value", where the second-order differential value is based on the performing the second-order differentiation by time in the humidity signal output in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

	Claims 2-9 would also be allowed but the claims objections found above must be addressed and overcome in order to place claims 2-9 into conditions for allowance.  Claims 2-9 are hereby object to containing allowable subject matter.


Regarding claim 10, Hoshika et al. (US 2017/0016415; hereinafter “Hoshika”) teaches a control device (11 and 18; Figure 2) for an internal combustion engine (Abstract; Figures 1-2; [0020-0021]), the control device (11 and 18) configured to control an operation state ([0025]) of an internal combustion engine ([0025]) supplied with an intake air (Abstract; [0021, 0023 and 0025]), the control device comprising: a humidity obtaining part (41; Figure 2) configured to obtain a humidity of the intake air (Abstract; [0021, 0023 and 0025]) based on a humidity signal output (output signal from the humidity sensor 21; Figure 2; [0023 and 0025]) from a humidity detection part (portion of the humidity sensor 21 that detects the humidity of the intake air; Abstract; [0023 and 0025]) according to the humidity of the intake air (Abstract; [0021, 0023 and 0025]); a parameter setting part (61; Figure 2) configured to set an obtaining result (part 61 is 

	Document JP 2003-185614 provided in the IDS filed on 05/29/2019 (which an English machine translation is also provided by the Applicant) teaches to determine whether a liquid (water droplet; [0023 and 0025]) has adhered to the humidity detection part ([0024, 0034-0039]) based on a humidity signal output ([0026]).
	
	Document JP 6-288950 provided in the IDS filed on 05/29/2019 (which an English machine translation is also provided by the Applicant) states that an output signal of a gas sensor ([0006]) is differentiated twice, i.e. second-order differential, ([0015]) in order to obtain a second-order differentiation value ([0015]).

	Document JP 5-157714 provided in the IDS filed on 05/29/2019 (which an English machine translation is also provided by the Applicant) states that an output 

	However, the sensors used in both Document JP 6-288950 and Document JP 5-157714 are WO3 sensors which are semiconductor metal oxide based gas sensors used to detect various hazardous gases such as Ethanol, Acetone, Nitric Oxide, Toluene, etc.  These type of sensors are not used for humidity and/or moisture detection, whether it be the presence and/or amount of humidity and/or moisture.  Therefore, it is not proper to combine the teachings of either Document JP 6-288950 and Document JP 5-157714 with the teachings of Hoshika and/or Document JP 2003-185614.

	Furthermore, Claim 10 states that the determination of liquid adhering to the humidity detection part is based on the second-order differential value obtained from calculation by performing the second-order differentiation by time on the humidity signal output.  The documents Document JP 6-288950 and Document JP 5-157714 does not expressly teach the determination of liquid adhering to the humidity detection part based on the explanation provided immediately above.

In claim 10, the specific limitations of "determine whether a liquid has adhered to the humidity detection part based on the second-order differential value", where the second-order differential value is based on the performing the second-order in the humidity signal output and “a substitute setting part configured to set a predetermined substitute humidity for the humidity of the intake air as one of parameters, instead of the obtaining result by the humidity detection part, in response to determination of the adherence determination part that a liquid has adhered to the humidity detection part” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claim 11, Hoshika et al. (US 2017/0016415; hereinafter “Hoshika”) teaches an abnormality detection device (11; Figure 2) configured to detect an adherence ([0023 and 0025]) of a liquid to a humidity detection part (The water droplet adhesion determination unit 51 determines whether or not a water droplet adheres to the surface of the sensor element of the humidity sensor 21, based on the respective output signals of the humidity sensor 21; [0025]), which is configured to output a humidity signal according to a humidity of  gas (21; [0023-0025]), as an abnormality, the abnormality detection device comprising: 
		a humidity measurement device (11; Figure 2) configured to measure a humidity (21; [0023]) of a gas (intake air; [0023]), the humidity measurement device (11) comprising: a humidity signal output ([0023-0025]) from a humidity detection part (the humidity signal output is obtained from the humidity sensor 21; [0025]) and an adherence determination part (51; Figure 2) configured to determine whether a liquid 
	
	Document JP 2003-185614 provided in the IDS filed on 05/29/2019 (which an English machine translation is also provided by the Applicant) teaches to determine whether a liquid (water droplet; [0023 and 0025]) has adhered to the humidity detection part ([0024, 0034-0039]) based on a humidity signal output ([0026]).
	
	Document JP 6-288950 provided in the IDS filed on 05/29/2019 (which an English machine translation is also provided by the Applicant) states that an output signal of a gas sensor ([0006]) is differentiated twice, i.e. second-order differential, ([0015]) in order to obtain an second-order differentiation value ([0015]).

	Document JP 5-157714 provided in the IDS filed on 05/29/2019 (which an English machine translation is also provided by the Applicant) states that an output signal of a gas sensor ([0007-0008]) is differentiated twice, i.e. second-order differential, (11; Figure 1; [0010-0011]) in order to obtain an second-order differentiation value ([0010-0011]).



	Furthermore, Claim 11 states that the determination of liquid adhering to the humidity detection part is based on the second-order differential value obtained from calculation by performing the second-order differentiation by time on the humidity signal output.  The documents Document JP 6-288950 and Document JP 5-157714 does not expressly teach the determination of liquid adhering to the humidity detection part based on the explanation provided immediately above.

In claim 11, the specific limitations of "determine whether a liquid has adhered to the humidity detection part based on the second-order differential value", where the second-order differential value is based on the performing the second-order differentiation by time in the humidity signal output in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856